Exhibit 10.5
HOLLY CORPORATION
PERFORMANCE SHARE UNIT AGREEMENT
     This Performance Share Unit Agreement (the “Agreement”) is made and entered
into by and between HOLLY CORPORATION, a Delaware corporation (the “Company”),
and ________________________ (the “Employee”). If the Employee presently is or
subsequently becomes employed by a subsidiary of the Company, the term “Company”
shall be deemed to refer collectively to the Company and the subsidiary or
subsidiaries which employ the Employee. This Agreement is entered into as of the
7th day of March, 2008 (the “Date of Grant”).
WITNESSETH:
     WHEREAS, the Company has adopted the HOLLY CORPORATION LONG-TERM INCENTIVE
COMPENSATION PLAN (the “Plan”) to attract, retain and motivate employees,
directors and consultants; and
     WHEREAS, the Compensation Committee (the “Committee”) believes that
entering into this Agreement with the Employee is consistent with the stated
purposes for which the Plan was adopted.
     NOW, THEREFORE, in consideration of the services rendered by the Employee,
it is agreed by and between the Company and the Employee, as follows:
     1. Grant. The Company hereby grants to the Employee as of the Date of Grant
a Performance Award (as defined in the Plan) of _________ performance share
units (the “Performance Share Units”), subject to the terms and conditions set
forth in this Agreement. Depending on the Company’s performance, the Employee
may earn from zero percent (0%) to two hundred percent (200%) of the Performance
Share Units, based on the Company’s performance on three measures set forth in
Section 2 over a designated performance period compared to the performance of a
group of peer companies selected by the Committee.
     2. Performance Period and Measures. This Section 2 sets forth the details
of the Performance Award for the “Performance Period,” which begins on
January 1, 2008 and ends on September 30, 2010. If employed by the Company on
December 31, 2010, the Employee shall be entitled to a payment in shares of the
Company’s Common Stock par value $0.1 per share (the “Common Stock”) in the
amount determined under Section 2(c) or pursuant to Section 3 or 4, as
applicable, and payable at the time indicated in Section 5.
          (a) Performance Measures. The number of Performance Share Units earned
for the Performance Period is determined by comparing the Company’s performance
on the three measures listed below over the Performance Period to the
performance of the Peer Group (as defined in Section 2(b)) over the Performance
Period on the same three measures. The three performance measures are EPS
Growth, Return on Assets, and Return on Investment, all as defined in Section
2(d).
          (b) Peer Group. The Peer Group consists of Alon USA Energy, Inc.,
Cooper Cameron Corporation, Crosstex Energy, Inc., El Paso Corp., FMC
Technologies, Inc., Frontier

 



--------------------------------------------------------------------------------



 



Oil Corporation, Giant Industries Inc., Hanover Compressor, Marathon Oil
Corporation, Maverick Tube Corporation, Murphy Oil Corporation, Sunoco Inc.,
Tesoro Corporation, Valero Energy Corporation, Western Gas Resources, and
Williams Companies Inc. If a member of the Peer Group ceases to be a public
company during the Performance Period (whether by merger, consolidation,
liquidation or otherwise) or it fails to file financial statements with the
Securities and Exchange Commission in a timely manner, it shall be treated as if
it had not been a Peer Group member for the entire Performance Period.
          (c) Shares Payable. The number of shares of Common Stock payable is
equal to the result of multiplying the total number of Performance Share Units
awarded by the “Peer Group Performance Percentage,” which is the average of the
percentile ranking of the Company’s performance on the three performance
measures over the Performance Period as compared to the Peer Group’s performance
on such performance measures over the Performance Period multiplied by two. The
average shall be determined by adding the Company’s percentile ranking on each
performance measure and dividing the sum thereof by three.
          (d) Definitions. For purposes of this Agreement, the following terms
will have the meanings assigned below:
          (i) “EPS Growth” shall mean compound annual growth rate in earnings
per share (“EPS”) before extraordinary items and discontinued operations, and
after the effect of conversion of convertible preferred stock, convertible
debentures, and options and warrants that have been identified as common stock
equivalents.
          (ii) “Return on Assets” shall mean net income before extraordinary
items, divided by total assets (i.e., the sum of current assets, net plant, and
other non-current assets).
          (iii) “Return on Investment” shall mean net income before
extraordinary items, divided by the sum of long-term debt, preferred stock and
total common equity.
Each of the performance measures set forth above shall exclude unusual or
non-recurring items and the cumulative effect of tax and accounting changes. In
addition, the elements of each performance measure shall be as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other Company filing with the Securities and Exchange
Commission.
     3. Termination of Employment.
          (a) In the event that the Employee’s employment with the Company
terminates prior to December 31, 2010, (i) due to Employee’s death, (ii) on
account of the Employee’s total and permanent disability as determined by the
Committee in its sole discretion, or (iii) for any other reason other than
voluntary separation, Cause (as defined below), or as a result of a Special
Involuntary Termination (as defined below), the Employee (or his beneficiary, if
applicable) shall forfeit a percentage of the total Performance Share Units
awarded equal to the percentage that the number of full months from the date of
such termination until December 31, 2010 bears to thirty-six (36), and the
number of shares of Common Stock payable hereunder

 



--------------------------------------------------------------------------------



 



shall be equal to the result of multiplying the number of remaining Performance
Share Units by the “Peer Group Performance Percentage” determined as of
December 31, 2010 in accordance with Section 2 and will be paid to the Employee
at the time specified in Section 5. Notwithstanding the foregoing, in the event
the Employee’s employment is terminated on account of death or disability, the
Committee, in its sole discretion, may make a payment to the Employee pursuant
to this Section 3(a) assuming a Peer Group Performance Percentage of up to two
hundred percent (200%) instead of the Peer Group Performance Percentage
determined in accordance with Section 2.
          (b) If, prior to December 31, 2010, the Employee voluntarily separates
from employment or is terminated by the Company for Cause, all Performance Share
Units awarded hereunder will be forfeited.
     4. Special Involuntary Termination.
          (a) In the event the Employee’s employment with the Company and its
subsidiaries terminates due to a Special Involuntary Termination (as defined
below) before December 31, 2010, the Employee shall remain eligible to receive
full payment hereunder (i.e., the Employee shall be treated as remaining
continuously employed through December 31, 2010), and the number of shares of
Common Stock payable to the Employee, in accordance with and at the time
specified in Section 5, shall be that number determined pursuant to Section 2(c)
hereof.
          (b) For purposes of this Agreement, the following terms shall have the
meanings assigned below:
          (i) “Special Involuntary Termination” shall mean the occurrence of
(A) or (B) below within sixty (60) days prior to, or at any time after, a Change
in Control (as defined below), where (A) is termination of the Employee’s
employment with the Company by the Company for any reason other than Cause (as
defined below) and (B) is a resignation by the Employee from employment with the
Company within ninety (90) days after an Adverse Change (as defined below) in
the terms of the Employee’s employment.
          (ii) “Adverse Change” shall mean, without the express written consent
of the Employee, (A) a material change in the geographic location at which the
Employee is required to work regularly, (B) a material reduction in duties of
the type previously performed by the Employee, or (C) a material reduction in
the Employee’s base compensation (other than bonuses and other discretionary
items of compensation) that does not apply generally to executives of the
Company or its successor. The Employee shall provide notice to the Company of
the event alleged to constitute an Adverse Change within ninety (90) days of the
occurrence of such event, and the Company shall be given the opportunity to
remedy the alleged Adverse Change within thirty (30) days from receipt of such
notice.
          (iii) “Cause” shall mean (A) an act or acts of dishonesty on the part
of the Employee constituting a felony or serious misdemeanor and resulting or
intended to result directly in gain or personal enrichment at the expense of the
Company, (B) gross or

 



--------------------------------------------------------------------------------



 



willful and wanton negligence in the performance of the Employee’s material and
substantial duties of employment with the Company, or (C) conviction of a felony
involving moral turpitude. The existence of Cause shall be determined by the
Committee in its sole and absolute discretion.
          (iv) “Change in Control” shall mean:
          A. Any Person (as defined below), other than (I) the Company or any of
its subsidiaries, (II) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates (as defined
below), (III) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (IV) an entity owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the Beneficial Owner (as
defined below), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates) representing more than
forty percent (40%) of the combined voting power of the Company’s then
outstanding securities, or more than forty percent (40%) of the then outstanding
common stock of the Company, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in Section 4(b)(iv)(C)(I)
below.
          B. The individuals who as of the Date of Grant constitute the Board of
Directors of the Company and any New Director (as defined in below) cease for
any reason to constitute a majority of the Board of Directors.
          C. There is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other entity, except
if: (I) the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or (II) the merger or consolidation is effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing more than forty percent (40%) of the combined voting power of the
Company’s then outstanding securities.
          D. The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the

 



--------------------------------------------------------------------------------



 



Company’s assets to an entity at least sixty percent (60%) of the combined
voting power of the voting securities of which is owned by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale.
          (v) “Person” shall have the meaning given in section 3(a)(9) of the
Securities Exchange Act of 1934 (the “1934 Act”) as modified and used in
sections 13(d) and 14(d) of the 1934 Act.
          (vi) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
under the 1934 Act.
          (vii) “New Director” shall mean an individual whose election by the
Company’s Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the Date of Grant or
whose election or nomination for election was previously so approved or
recommended. However, the term “New Director” shall not include a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation relating
to the election of directors of the Company.
          (viii) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under section 12 of the 1934 Act.
     5. Payment of Performance Share Units. The number of shares of Common Stock
payable hereunder shall be paid as soon as reasonably practicable after
December 31, 2010, but in no event later than two and one-half months after the
end of the calendar year in which the Performance Period closes, in the amount
determined in accordance with Section 2, as adjusted by Section 3(a), if
applicable. Such payment will be subject to withholding for taxes and other
applicable payroll adjustments. The Committee’s determination of the amount
payable shall be binding upon the Employee and his beneficiary or estate.
     6. Adjustment in Number of Performance Share Units. The number of
Performance Share Units subject to this Agreement shall be adjusted to reflect
stock dividends, stock splits or other changes in the capital structure of the
Company, all in accordance with the Plan. In the event that the outstanding
Shares (as defined in the Plan) of the Company are exchanged for a different
number or kind of shares or other securities, or if additional, new or different
shares are distributed with respect to the Shares (as defined in the Plan)
through merger, consolidation, or sale of all or substantially all of the assets
of the Company, there shall be substituted for the shares of Common Stock under
the Performance Share Units subject to this Agreement the appropriate number and
kind of shares of new or replacement securities as determined in the sole
discretion of the Committee, subject to the terms and provisions of the Plan.
     7. Delivery of Shares. No shares of Common Stock shall be delivered
pursuant to this Agreement until the approval of any governmental authority
required in connection with this Agreement, or the issuance of shares of Common
Stock hereunder, has been received by the Company.

 



--------------------------------------------------------------------------------



 



     8. Securities Act. The Company shall have the right, but not the
obligation, to cause the shares of Common Stock payable under this Agreement to
be registered under the appropriate rules and regulations of the Securities and
Exchange Commission. The Company shall not be required to deliver any shares of
Common Stock hereunder if, in the opinion of counsel for the Company, such
delivery would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations.
     9. Federal and State Taxes. The Employee may incur certain liabilities for
Federal, state or local taxes and the Company may be required by law to withhold
such taxes for payment to taxing authorities. Upon the determination by the
Company of the amount of taxes required to be withheld, if any, the Employee
shall either pay to the Company, in cash or by certified or cashier’s check, an
amount equal to the taxes required to be withheld, or the Employee shall
authorize the Company to withhold from monies owing by the Company to the
Employee an amount equal to the federal, state or local taxes required to be
withheld. Authorization of the Employee to the Company to withhold taxes
pursuant to this Section shall be in form and content acceptable to the
Committee. An authorization to withhold taxes pursuant to this provision shall
be irrevocable unless and until the tax liability of the Employee has been fully
paid. In the discretion of the Committee, the required taxes may be withheld in
kind from the shares of Common Stock payable under this Agreement. In the event
that the Employee fails to make arrangements that are acceptable to the
Committee for providing to the Company, at the time or times required, the
amounts of federal, state and local taxes required to be withheld with respect
to the shares of Common Stock payable to the Employee under this Agreement, the
Company shall have the right to purchase at current market price as determined
by the Committee and/or to sell to one or more third parties in either market or
private transactions sufficient shares of Common Stock payable under this
Agreement to provide the funds needed for the Company to make the required tax
payment or payments.
     10. Definitions; Copy of Plan. To the extent not specifically provided
herein, all terms used in this Agreement shall have the same meanings ascribed
to them in the Plan. By the execution of this Agreement, the Employee
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
     11. Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the majority of the Committee with respect thereto and this Agreement shall
be final and binding upon the Employee and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
     12. No Right to Continued Employment. This Agreement shall not be construed
to confer upon the Employee any right to continue as an Employee of the Company
and shall not limit the right of the Company, in its sole discretion, to
terminate the service of the Employee at any time.

 



--------------------------------------------------------------------------------



 



     13. Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Texas, without giving effect to any conflict of
laws provisions.
     14. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Employee. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.
     15. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Share Units granted hereunder.
     16. No Guarantee of Interests. The Board and the Company do not guarantee
the Shares (as defined in the Plan) from loss or depreciation.
     17. Nontransferability of Agreement. This Agreement and all rights under
this Agreement shall not be transferable by the Employee during his life other
than by will or pursuant to applicable laws of descent and distribution. Any
rights and privileges of the Employee in connection herewith shall not be
transferred, assigned, pledged or hypothecated by the Employee or by any other
person or persons, in any way, whether by operation of law, or otherwise, and
shall not be subject to execution, attachment, garnishment or similar process.
In the event of any such occurrence, this Agreement shall automatically be
terminated and shall thereafter be null and void. Notwithstanding the foregoing,
all or some of the Performance Share Units or rights under this Agreement may be
transferred to a spouse pursuant to a domestic relations order issued by a court
of competent jurisdiction.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Employee has set his hand
effective as of the date and year first above written.
(Signatures on following page)

 



--------------------------------------------------------------------------------



 



            HOLLY CORPORATION
      By:           Matthew P. Clifton        Chief Executive Officer           
        Employee           

 